FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50242

               Plaintiff - Appellee,             D.C. No. 2:07-cr-01172-DDP

  v.
                                                 MEMORANDUM*
DAVID RODRIGUEZ, a.k.a. Little Player,
a.k.a. Player,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted June 18, 2013**

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       David Rodriguez appeals from the district court’s judgment and challenges

the 97-month sentence imposed following his guilty-plea conviction for racketeer

influenced and corrupt organizations conspiracy, in violation of 18 U.S.C. § 1962.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Rodriguez’s counsel has

filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Rodriguez the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Rodriguez waived his right to appeal five specified issues related to his

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488

U.S. 75, 80 (1988), discloses no arguable grounds for relief as to any sentencing

issue outside the scope of the appeal waiver. We therefore affirm as to those

issues. We dismiss the remainder of the appeal in light of the valid appeal waiver.

See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     11-50242